Roberts, J.
The only description of the land upon which the vendors’ lien was sought to be enforced, is that which is found in the note made a part of the petition, which represents it to be “ the tracts or parcels of land, viz : one-half of lot No. 3, and all of lot No. 4, in block No. 17, in the town of Tyler.”
• The court charged the jury that “ the recitals in the note are not sufficient, without farther evidence, to entitle the plaintiff to enforce the vendor’s lien,” &c. This was certainly correct as tó one of the tracts or parcels of land designated as “one-half of lot No. 3.” What half of the lot is not indicated, and, therefore, the description was not sufficiently certain. To enforce the vendors’ lien, the particular land sought to be acted upon must be identified. Lot No. 4, however, was sufficiently identified; and as it was described a separate parcel or tract, the lien might have been enforced as to that lot, though it failed as to the half of lot No. 3. The charge failed to make this discrimination, and in this it was erroneous.
The judgment must be reversed and the cause remanded.
Reversed and remanded.